Name: Commission Regulation (EC) No 681/96 of 16 April 1996 amending Regulation (EC) No 427/96 opening import quotas in respect of special preferential raw cane sugar from the ACP States and India for supply for refineries in the period 1 July 1995 to 30 June 1996
 Type: Regulation
 Subject Matter: economic geography;  trade;  beverages and sugar;  tariff policy;  Asia and Oceania
 Date Published: nan

 17. 4. 96 EN Official Journal of the European Communities No L 96/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 681/96 of 16 April 1996 amending Regulation (EC) No 427/96 opening import quotas in respect of special preferential raw cane sugar from the ACP States and India for supply for refineries in the period 1 July 1995 to 30 June 1996 quantity will be taken into account in respect of the 1996/97 marketing year, both when the new GATT quota is opened and when the quantities to be imported under the arrangements laid down in Article 37 (6) of Regula ­ tion (EEC) No 1785/81 are determined; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1 101 /95 (2), and in particular Articles 14 (2) and 37 (6) thereof, Whereas Commision Regulation (EC) No 427/96 of 8 March 1996 (3) fixes the quantities which need to be imported from the ACP States and India to meet the requirements of refineries on the basis of a Community forecast supply balance; whereas that supply balance takes account of 41 000 tonnes of raw cane sugar which can be imported in the first half of 1996 under a new import quota stemming from the negotiations under GATT Article XXIV.6 following the accession of Austria, Finland and Sweden ; Whereas the decision to open that tariff quota has been delayed; whereas, in order to avoid interrupting supplies to the refining industry for which the new quota quanti ­ ties are intended, the quota opened by Regulation (EC) No 427/96 should accordingly be increased by the amount necessary to meet Portugal's requirements, namely 41 000 tonnes; Whereas, with a view to the Community's obligations with regard to its commitments under the GATT, that Article 1 In Article 1 (a) of Regulation (EC) No 427/96 the quantity '334 100 tonnes' is replaced by '375 100 tonnes', and in Article 3 (c), the quantity '234 000 tonnes' is replaced by '275 000 tonnes'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 110, 17. 5. 1995, p . 1 . P) OJ No L 60, 9 . 3 . 1996, p. 4.